DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed 9/13/2019 (Foreign Patent Cite #2) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because a) the lines, numbers, figures and letters are not uniform, clean and well defined (of a generally poor quality) (37 CFR 1.84(I)). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inner tube distal tube section with outer side having radial projections distal end” which is grammatically awkward to read and therefore it is not clear what applicant is trying to claim. For examination purposes, the examiner will treat that an outer side at the distal end has radial projections. 
Claim 4 recites the limitation "an inner tube proximal tube section" in lines 4-5”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which projections applicant is referring to. For examination purposes, the examiner will treat the projections as the ones recited in claim 1 (from the “inner tube distal tube section”).
Claim 12 recites “in case of an expanded configuration” which is unclear. The examiner will treat this limitation as the expanding part having a cylindrical configuration in a distal area. 
Claim 19 recites the limitation "the inner part" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what feature applicant is referring to. For examination purposes, the examiner will treat this limitation as referring to the inner tube. 
Regarding claim 20, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner will treat this limitation as not part of the claimed invention. 
Claim 20 recites the limitation "the inner side" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what feature applicant is referring to. For examination purposes, the examiner will treat this limitation as referring to the inner tube. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner appreciates applicant’s help in correcting any indefinite language not explicitly pointed out by the applicant. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhns US 2007/0149845.
Regarding Claim 1, Kuhns discloses a device for access to the interior of a body (Fig 9), the device comprising: 
at least one outer part comprising an outer tube (#114 and #110); 
an inner tube (#102) passing into the outer tube through the outer tube (Fig 8-9), the inner tube having an inner tube distal tube section (seen in Fig 10) with outer side having radial projections (#136, Fig 10, see also 112 rejection above) distal end; and 
an expanding part (#138), which is expandable beyond the outer diameter of the outer tube (Fig 8-9), the expanding part having a proximal section connected to the inner tube distal tube section (seen in Fig 10) with a positive-locking connection (Fig 10, 102), wherein the radial projections (#136) of the inner tube distal tube section mesh with recesses (#146) in a proximal section of the expanding part (paragraph 102).

Regarding Claim 19, Kuhns discloses the outer tube and the inner tube have grip parts (see Fig below), which interact with one another at their proximal ends (paragraph 94, 110) and which form a common grip (see Fig below) in case of the expanded configuration of the expanding part, wherein a distal section of the grip part of the inner part has an external thread (#104, Fig 8-9), which interacts with a pin (#122, Fig 8-9) of the grip part of the outer tube, which pin protrudes inwards and meshes with this external thread (paragraph 94, 110).


    PNG
    media_image1.png
    565
    771
    media_image1.png
    Greyscale



Claims 1, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhns US 2007/0149845.
Regarding Claim 1, Kuhns discloses a device for access to the interior of a body (Fig 9), the device comprising: 
at least one outer part comprising an outer tube (#114); 
an inner tube (#102) passing into the outer tube through the outer tube (Fig 8-9), the inner tube having an inner tube distal tube section (seen in Fig 10) with outer side having radial projections (#136, Fig 10, see also 112 rejection above) distal end; and 
an expanding part (#138), which is expandable beyond the outer diameter of the outer tube (Fig 8-9), the expanding part having a proximal section connected to the inner tube distal tube section (seen in Fig 10) with a positive-locking connection (Fig 10, 102), wherein the radial projections (#136) of the inner tube distal tube section mesh with recesses (#146) in a proximal section of the expanding part (paragraph 102).

Regarding Claim 20, Kuhns discloses wherein the outer tube (#114) is connected in positive-lockingly to a first grip part (#110) of a grip (#110) and/or that the inner tube is connected in a positive-locking manner to a second grip part of a grip (Fig 8-9 via #116 and #118, paragraph 92 and #120, paragraph 93), wherein especially the outer tube and/or the inner tube has/have at their proximal end lugs  directed outwards with undercuts which extend behind with undercuts formed on the inner side of the respective grip part (see 112 rejection above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 in view of Abt US 2014/0025045.
	Regarding Claim 1, Mafi discloses a device (Fig 1-7) for access to the interior of a body, the device comprising: 
at least one outer part comprising an outer tube (#22); 
an inner tube (#32) passing into the outer tube through the outer tube (Fig 2), the inner tube having an inner tube distal tube section (#34); and
an expanding part (#40), which is expandable beyond the outer diameter of the outer tube (Fig 1-5), the expanding part having a proximal section (upper section of #40, Fig 2) connected to the inner tube distal tube section (Fig 2) by being mechanically fastened to each other (paragraph 27).
Regarding Claim 5, Mafi discloses a proximal section of the expanding part is configured as a tube section (paragraph 35, in use, the inner tube as well as the expanding part, including a proximal portion of the expanding part is a tube or conduit configured to deliver material into the body). 
Regarding Claim 6, Mafi discloses the expanding part is made of Nitinol (paragraph 32). 
Regarding Claim 7, Mafi discloses the inner tube distal tube section is made of stainless steel (paragraph 20).
Regarding Claim 8, Mafi discloses wherein the expanding part is made of Nitinol (paragraph 32) and is configured in one piece  with the proximal tube section (Fig 1-5) which is likewise made of Nitinol (paragraph 32).
Mafi discloses the proximal section (upper section of #40, Fig 2) connected to the inner tube distal tube section (Fig 2) by being mechanically fastened to each other (paragraph 27) but does not disclose the inner tube distal tube section has outer side having radial projections distal end, the proximal section connected to the inner tube distal tube section with a positive-locking connection, wherein the radial projections of the inner tube distal tube section mesh with recesses in a proximal section of the expanding part.
Abt discloses a tube (#100, Fig 8) with a distal tube section (Fig 8) with an outer side at the distal end (see Fig below, see also 112 rejection above) has radial projections (#120), a tip part (#130) having a proximal section (Fig 8) connected to the inner tube distal tube section (Fig 8) with a mechanically fastened/positive-locking connection (Fig 8, paragraph 43), wherein the radial projections of the inner tube distal tube section mesh with recesses (see Fig below) in a proximal section of the tip part (Fig 8), the projections (#120) and interlock/mesh with the recesses (#121)  for improved connection therebetween (paragraph 43).

    PNG
    media_image2.png
    350
    598
    media_image2.png
    Greyscale

Regarding Claim 4, Abt discloses the proximal section has slots (see below) which protrude up to a proximal section proximal end face and which extend from the recesses (see Fig below) which by pass the radial projections of an inner tube proximal tube section (see Fig below, paragraph 43, when coupling, the projections passes/bypasses the slits into the recesses). 

    PNG
    media_image3.png
    508
    814
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    453
    605
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the inner tube and expandable part of Mafi to include projections and recesses, respectively, in view of Abt above because this provides for a known way of mechanically fastening the expanding part to the inner tube and provides for an improved connection. 


Claim 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 and Abt US 2014/0025045, as applied to claim 1 above, and in further view of Persidsky US 2003/0216770.
Mafi as modified discloses the claimed invention as discussed above where the expanding part (#40 in Mafi) is made from nitinol (paragraph 32 in Mafi), a diameter of the expanding part in the expanded configuration thereof extends conically expanding in the distal direction (Fig 5 in Mafi) but does not disclose the expanding part is configured as a grid, the expanding part is configured as a grid with diamond-shaped openings, a diameter of the expanding part in the expanded configuration thereof extends conically expanding in the distal direction from a transition area towards the inner tube.
Persidsky discloses an expanding part (Fig 2a-2c) made from nitinol (paragraph 30, 92) configured as a grid (Fig 2a-2c) with diamond-shaped openings (Fig 2a-2c), a diameter of the expanding part in the expanded configuration thereof extends conically expanding in the distal direction from a transition area towards an inner tube (see Fig below), the expanding part has a cylindrical configuration in a distal area in case of an expanded configuration (see Fig below), where this provides a known configuration for an expanding part for access into an interior of the body (Fig 2a-2c, abstract).

    PNG
    media_image5.png
    383
    329
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the expanding part of Mafi as modified to be in the form of a grid with diamond shape openings, the expanded part extends conically in the distal direction from a transition area towards the inner tube, the expanding part includes a cylindrical configuration, in view of Persidsky above because this provides a known alternative configuration and shape for expanding parts made from nitinol. 
Regarding Claim 13, Mafi as modified the expanding part is formed by struts, which are connected to one another, and by slots which are located between the struts, wherein one strut is connected via a connection point to adjacent struts extending directly adjacent to said one strut, in the circumferential direction (as modified by Persidsky, see below). 

    PNG
    media_image6.png
    669
    866
    media_image6.png
    Greyscale


Regarding Claim 14, Mafi as modified discloses the expanding part is formed by struts, which are connected to one another, and by slots which are located between the struts; and two struts arranged next to one another in the circumferential direction are connected via a connection point to struts which are axially directly adjacent to said two struts (as modified by Persidsky,  see fig above in claim 13 above). 

Regarding Claim 15, Mafi as modified discloses: the expanding part is formed by struts, which are connected to one another, and by slots which are located between the struts; and four struts enclose a diamond-shaped intermediate space when the expanding part is expanded (as modified by Persidsky, see fig above in claim 13 above). 

Regarding Claim 16, Mafi as modified discloses wherein: the expanding part is formed by struts, which are connected to one another, and by slots which are located between the struts; and struts following one another and enclosing a diamond-shaped intermediate space in the expanded configuration have different lengths (as modified by Persidsky, see fig above in claim 13 above), wherein struts of different lengths following one another are formed in the proximal area of the expanding part (Fig 2b in Persidsky, the struts have different lengths forming different shaped diamond openings). 

Regarding Claim 17, Mafi as modified discloses wherein: the expanding part is formed by struts, which are connected to one another, and by slots which are located between the struts; and struts axially following one another and defining a diamond-shaped intermediate space in the expanded configuration (as modified by Persidsky, see fig above in claim 13 above) but Mafi as modified does not disclose equal lengths, wherein struts following one another have equal lengths in the distal area of the expanding part.
It would have been an obvious matter of design choice to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the struts be of equal lengths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mafi US 2013/0197592 and Abt US 2014/0025045, as applied to claim 1 above, and in further view of Brady US 2013/0345739.
Mafi as modified discloses the claimed invention as discussed above where the expanding part (#40 in Mafi) is formed by struts (#42 in Mafi), which are connected to one another (Fig 7 in Mafi) , and by slots which are located between the struts (Fig 7, slots defined by the space between struts #42 in Mafi) with a free distal ends (Fig 7).
Mafi as modified does not disclose the free distal ends of the struts are rounded off. 
Brady discloses a strut (Fig 60c) with free distal end (#3433) that is rounded off to provide an atraumatic tip (paragraph 648). 
It would have been obvious one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mafi was modified to have the distal free ends be rounded off in view of Brady above because this provides the struts with an atraumatic tip. 




Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of the instruments with expanding parts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773